DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 05/04/2022.
Claims 2, 21, and 40 have been amended.
Claims 2-58 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Response to Arguments

Applicant’s arguments received 05/04/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).











Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Claims 2-4, 6-23, 25-42, and 44-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kramer et al. (US 2008/0306826), hereinafter KRAMER, in view of Mitchell (US 2015/0019317), hereinafter MITCHELL, and further in view of Bakshi et al. (USPGP 2016/0364716 A1), hereinafter BAKSHI. 

Claims 2, 21, and 40:
KRAMER as shown below discloses the following limitations:
receiving, via a network, from payment processing device, an indication of an electronic interaction between a primary device and a third-party device, the electronic interaction being indicative of a purchase of a product or service, and the indication comprising at least a first element and a second element, the first element indicative of user identification information as provided by the primary device during the electronic interaction and the second element indicative of payment information; (see at least Figure 6 as well as associated and related text; paragraphs 0061-0067, 0446, 0447, 0463, 0476, 0480, 0555)
performing a location query of the mobile device, (see at least Figure 6 as well as associated and related text; paragraphs 0061-0067, 0446, 0447, 0463, 0476, 0480, 0555)
receiving, via the network, from the mobile device in response to the location query, an indication of at least one of a location or a bounded region; (see at least, 0447, 0476)
determining, as a function of at least the first element and the location or the bounded region, a data object that upon validation is configured for use during a subsequent interaction between the primary device and a different third-party device; (see at least paragraph 0198)
transmitting, to the mobile device, an electronic communication comprising an indication, configured for rendering on the mobile device, of the data object. (see at least paragraph 0198)
KRAMER does not specifically disclose:
determining a phone number of the mobile device associated with user identification information provided in the indication of the electronic interaction; 
the primary device being a credit card comprising a chip or magnetic strip or a mobile device associated with the user identification information comprising a payment application;

However, MITCHELL, in at least paragraphs 0054, 0020, 0023, 0028, and 0032 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KRAMER with the technique of MITCHELL because, “…users earn both a points currency redeemable outside that merchant and earn towards a cash back reward with the merchant at which the user spends. Thus, the present invention systems and methods provide an interactive "ecosystem" that leverages existing financial systems, networks, and infrastructure related to electronic payment, in particular (but not limited to) electronic payment cards, and existing customer behavior (making electronic payment by swiping a magnetic stripe containing digital representation of customer account data and other customer data associated with at least one electronic payment card, for wide scale implementation of a multi-merchant loyalty and rewards, discounts, incentives, benefits, and combinations of these programs. Notably, mobile payments, electronic wallets, etc., or any other form of electronic payment, may be used as well.” (MITCHELL: paragraph 0023).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of KRAMER/MITCHELL does not specifically disclose wherein the location query comprises transmitting a first location to the mobile device. BAKSHI, however, in at least paragraphs0017-0018 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KRAMER/MITCHELL with the technique of BAKSHI because, “It has become common practice for individual consumers to use credit cards for conducting transactions not only at conventional point-of-sale (POS) locations, but also for online transactions performed on the Internet. However, the convenience of credit card transactions is often negated by security measures commonly used to prevent fraudulent transactions, since transactions may be unexpectedly denied and additional action must be taken by the user to complete a transaction. For instance, in POS credit and debit card transactions, a bank or other authorization entity associated with the credit or debit card (hereinafter referred to as “the card”) may deny any requested transactions that fall outside the normal pattern of use for that particular card, such as when the card is used for a transaction in a different city or state than the residence of the card user. When such transaction denials occur, the card user may be required to contact the authorization entity via a customer service phone number for transaction authorization, a procedure that can be time-consuming, frustrating, and, in cases where the user is engaged in foreign travel, quite expensive.” (BAKSHI: paragraphs 0001-0002).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 3, 22, and 41:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses receiving, via the network, in response to the transmission of the electronic communication, an indication of a validation event. See at least paragraph 0198.





Claims 4, 23, and 42:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  MITCHELL further discloses querying an interaction database using at least one of the first element and the second element; receiving, in response to querying the interaction database, one or more records matching at least one of the first element and the second element, each of the one or more records matching the at least one of the first element or second element, and being indicative of the data object, wherein the data object is an indication of a transmittable instrument configured for transmission to the mobile device and being rendered at the mobile device, and entitling a bearer, upon validation, to a redeemable instrument configured for use in the subsequent interaction.  See at least paragraphs 0062 and 0078 (“a digital incentive may provide the consumer user to save $10, save 10%, and/or save $10 or 10%, on the next purchase at predetermined merchant(s) of the platform) and  “…in addition to enabling redemption by linking an offer to the payment card account, the merchant also automatically through the platform obtains a member in its customer loyalty or rewards program and/or database and the consumer user obtains the benefits of this membership“).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KRAMER with the technique of MITCHELL because, “…users earn both a points currency redeemable outside that merchant and earn towards a cash back reward with the merchant at which the user spends. Thus, the present invention systems and methods provide an interactive "ecosystem" that leverages existing financial systems, networks, and infrastructure related to electronic payment, in particular (but not limited to) electronic payment cards, and existing customer behavior (making electronic payment by swiping a magnetic stripe containing digital representation of customer account data and other customer data associated with at least one electronic payment card, for wide scale implementation of a multi-merchant loyalty and rewards, discounts, incentives, benefits, and combinations of these programs. Notably, mobile payments, electronic wallets, etc., or any other form of electronic payment, may be used as well.” (MITCHELL: paragraph 0023).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 6, 25, and 44:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses the subsequent interaction is a transaction and the redeemable instrument is configured for use toward at least a portion of a purchase of goods or services. See at least Figure 42 as well as associated and related text; paragraph 0562.

Claims 7, 26, and 45:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses:
querying the interaction database utilizing an identifier indicative of the bounded region and a third element, the third element indicative of transaction information;
identifying the one or more records matching at least one of the first element and the location or the bounded region, the one or more records matching at least one of the first element and the second element indicative of a rebate or a discount on a subsequent visit.
See at least paragraphs 0033, 0054, 0198






Claims 8, 27, and 46:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses:
in an instance in which the second element indicative of the bounded region indicating presence at a particular merchant, querying the interaction database utilizing an identifier indicative of the bounded region and a third element, the third element indicative of transaction information; 
identifying the one or more records matching at least one of the first element and the second element, the one or more records matching at least one of the first element and the second element indicative of a related promotion.
See at least paragraphs 0033, 0054, 0198

Claims 9, 28, and 47:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses querying the interaction database utilizing an identifier indicative of the current location to identify one or more transmittable instruments associated with one or more nearby merchants.  See at least paragraph 0492.

Claims 10, 29, and 48:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses associating the bounded region to a particular category identifier, and wherein the querying further utilizing the category identifier.  See at least paragraph 0054.

Claims 11, 30, and 49:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses enabling a registration process, the registration process comprising one or more of receiving opt-in information, receiving registration of a payment method with account, correlating payment method with a user, receiving or identifying a phone number. See at least paragraph 0501.

Claims 12, 31, and 50:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses:
receiving, from the primary device, a series of queries comprising a current location of the consumer device;
querying the interaction database with the current location of the consumer device;
See at least paragraphs  0465 and 0492.
MITCHELL further discloses receiving in response to the querying the data object indicative of a promotion, transmitting the promotion to the mobile device.  See at least paragraph 0097.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KRAMER with the technique of MITCHELL because, “…users earn both a points currency redeemable outside that merchant and earn towards a cash back reward with the merchant at which the user spends. Thus, the present invention systems and methods provide an interactive "ecosystem" that leverages existing financial systems, networks, and infrastructure related to electronic payment, in particular (but not limited to) electronic payment cards, and existing customer behavior (making electronic payment by swiping a magnetic stripe containing digital representation of customer account data and other customer data associated with at least one electronic payment card, for wide scale implementation of a multi-merchant loyalty and rewards, discounts, incentives, benefits, and combinations of these programs. Notably, mobile payments, electronic wallets, etc., or any other form of electronic payment, may be used as well.” (MITCHELL: paragraph 0023).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 13, 32, and 51:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses in an instance in which querying the interaction data returns at least one data object indication of a transmittable instrument with variable component, calculating the variable component.  See at least paragraph 0548.

Claims 14, 33, and 52:
The combination of K KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses the reception of the indication of the validation event comprises: receiving a second electronic communication claiming the data object. See at least paragraph 0198.

Claims 15, 34, and 53:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses:
determining a direction based on the series of queries, each of the series of queries comprising the current location at a time of reception;  (see at least paragraph 0493)
calculating, based on the series of queries and the current location of each at the time of reception, one or more of a direction or whether the series of queries is indicative of an outing or an errand; (see at least paragraph 0493)
querying in the interaction database based on the current location associated with a most recent query, and at least one of the calculated direction, the time associated with the most recent query, or the indication of whether the series of queries is the errand or the outing. (see at least paragraph 0465)



Claims 16, 35, and 54:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above. KRAMER further discloses in response to transmitting the electronic communication comprising the data object, and wherein the data object is indicative of a at least one transmittable instrument, providing an availability of the at least one transmittable instrument until a total amount of claims associated with the transmittable instrument is reached.  See at least paragraph 0193.

Claims 17, 36, and 55:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses the current location is a GPS location.  See at least paragraph 0444.

Claims 18, 37, and 56:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses in response to transmitting the electronic communication comprising the data object and the data object is indicative of at least one transmittable instrument, providing an availability of the at least one transmittable instrument for a predetermined time.  See at least paragraph 0193.

Claims 19, 38, and 57:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses:
monitoring movement of the primary device utilizing one or more of a series of received response to the querying, each of the responses identifying a GPS location of the primary device;
in accordance with the movement, modifying an inventory of the interaction database with a set of pre-loaded promotions based on associating the GPS location with one or more nearby third-party devices.  See at least paragraph 0193.


Claims 20, 39, and 58:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses:
preceding the modification of the inventory of the interaction database, accessing a promotion database, to determine an availability of a relevant promotion; 
upon determining the availability of the relevant promotion, loading the relevant promotion.
See at least paragraphs 0193 and 0197.




















Claims 5, 24, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over KRAMER/MITCHELL/BAKSHI and further in view of Lessin et al. (US 2014/0143058 A1), hereinafter LESSIN. 
Claims 5, 24, and 43:
The combination of KRAMER/MITCHELL/BAKSHI discloses the limitations as shown in the rejections above.  KRAMER further discloses:
the determining of the data object as a function of the at least the first element and the location or the bounded region element comprises:
accessing a corpus, wherein the corpus is comprised of one or more documents, each of the one or more documents representative of a pre-loaded or pre-associated data objects;
See at least paragraph 0198. LESSIN further discloses applying a particular machine-learning model to the corpus, classifying the documents in the corpus by real-time relevancy.  See at least paragraph 0052.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of KRAMER/MITCHELL/BAKSHI with the technique of LESSIN because, “…the information available on social networking systems about users' interests and current locations has not been made available for use with advertisements. Information about users' interests and current locations, including a viewing user's connections' actions, interests, preferences and locations, is very valuable to advertisers that seek to influence users to click on ads, drive traffic, and increase engagement with products, brands, venues, and the like. However, existing systems have not provided efficient mechanisms of using venue information and interest for targeting advertisements..” (LESSIN: paragraph 0023).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.




CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Chris Horton.  “What is Proximity Based Marketing?”. (Feb. 5, 2016).  Retrieved online 05/15/2022. https://www.socialmediatoday.com/news/what-is-proximity-based-marketing/452353/

Foreign Art:
KAWASAKI, KEISUKE et al. “SERVICE-PROVIDING SYSTEM, MOBILE TERMINAL DEVICE, CUSTOMER DETECTION DEVICE, INFORMATION MANAGEMENT DEVICE, CHARGE PAYMENT AND RECEPTION DEVICE, INFORMATION-PROCESSING METHOD, AND PROGRAM.” (JP 2007/200013 A)















Applicant’s amendment filed on 05/04/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)